DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Group A, directed to claims 1 and 4-20 in the reply filed on February 14, 2022, is acknowledged.  Claims 2-3 are withdrawn as non-elected claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a part of the first electrode layer is disposed on a top of the piezoelectric body and another part is disposed on a bottom of the piezoelectric body” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In particular, it is unclear how a part of the first electrode layer is disposed on a top of the piezoelectric body and another part is disposed on a bottom of the piezoelectric body.  Correction/clarification is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. In particular, it is unclear how a part of the first electrode layer is disposed on a top of the piezoelectric body and another part is disposed on a bottom of the piezoelectric body.  Correction/clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2014/0267510 (“Furuya”).
Claim 1
Furuya discloses a liquid discharge head to discharge a liquid comprising: a piezoelectric body (piezoelectric body 70); a first electrode layer disposed at least partly on the piezoelectric body in a stacking direction first electrode 60, platinum electrode); and a first wiring disposed on the first electrode layer in the stacking direction, the first wiring being more likely to cause ion migration than the first electrode layer (first wiring 91, 90 includes gold, paragraph [0067]), wherein the piezoelectric body, the first electrode layer, and the first wiring are stacked in the stacking direction (Fig. 3B), wherein when a predetermined area on the piezoelectric body is a first area, and a predetermined area adjacent to the first area on the piezoelectric body is a second area, both the first wiring and the first electrode layer are disposed in the first area, and the first wiring is not disposed while the first electrode layer is disposed in the second area (see insert below, first region A having first wiring and first electrode and second region B having no first wiring).  

    PNG
    media_image1.png
    311
    609
    media_image1.png
    Greyscale


Claim 4
Furuya discloses the liquid discharge head according to claim 1, further comprising: a second wiring disposed on the first wiring in the stacking direction, the second wiring being less likely to cause ion migration than the first wiring (Furuya, second wiring of gold, first wiring of nickel, larger gold ions less likely to migrate).  

Claim 5
Furuya discloses the liquid discharge head according to claim 1, further comprising: a second wiring disposed on the first wiring in the stacking direction, the second wiring having higher ionization energy than the first wiring (Furuya, second wiring of gold, first wiring of nickel, larger gold ions less likely to migrate).   

Claim 6
Furuya discloses the liquid discharge head according to claim 1, further comprising: a second wiring disposed on the first wiring in the 42stacking direction, the second wiring containing gold (Au) (Furuya, paragraph [0074], gold).  

Claim 7
Furuya discloses the liquid discharge head according to claim 4, wherein the second wiring is disposed in the first area, and the second wiring is not disposed in the second area (Furuya, see insert below, first region A having second wiring and second region B having no second wiring).   

    PNG
    media_image1.png
    311
    609
    media_image1.png
    Greyscale


Claim 8
Furuya discloses the liquid discharge head according to claim 1, wherein a plurality of the piezoelectric bodies are disposed in an arranging direction, and each of the piezoelectric bodies extends in an extending direction intersecting the arranging direction (Furuya, Fig. 13B).  

Claim 9
Furuya discloses the liquid discharge head according to claim 8, further comprising: a second electrode layer disposed at least partly on the piezoelectric body in the stacking direction, the second electrode layer being disposed away from the first electrode layer in the extending direction (Furuya, Fig. 3A, second electrode 80).  

Claim 10
Furuya discloses the liquid discharge head according to claim 9, wherein the first electrode layer and the second electrode layer are composed of an identical material (Furuya, paragraph [0046, 0055], platinum electrodes).  

Claim 11
Furuya discloses the liquid discharge head according to claim 10, wherein to the first electrode layer, a drive signal with43 varying voltages is applied, and to the second electrode layer, a holding signal with a constant voltage is applied (Furuya, paragraph, [0068]).  

Claim 12
Furuya discloses the liquid discharge head according to claim 8, wherein the first electrode layer and the first wiring are disposed to cover an end of the piezoelectric body on a first side in the extending direction (Furuya, Fig. 3B).  

Claim 13
Furuya discloses the liquid discharge head according to claim 12, wherein the first electrode layer and the second electrode layer extend toward the first side further than the end of the piezoelectric body on the first side (Furuya, Fig. 3B).    

Claim 14
Furuya discloses the liquid discharge head according to claim 8, wherein the second area includes a first portion adjacent to a second side in the extending direction with respect to the first area (Furuya, see insert below, right side of second area extends to an opposite direction of first area).  

    PNG
    media_image1.png
    311
    609
    media_image1.png
    Greyscale


Claim 15
Furuya discloses the liquid discharge head according to claim 8, wherein the second area includes a second portion adjacent in the arranging direction with respect to the first area (Furuya, Fig. 3B).  

Claim 16
Furuya discloses the liquid discharge head according to claim 8, wherein the second area includes a first portion adjacent to a second side in the extending direction with respect to the44 first area, and a second portion adjacent in the arranging direction with respect to the first area  (Furuya, Fig. 3B).   

Claim 19
Furuya discloses the liquid discharge head according to claim 1, further comprising: a pressure chamber provided below the piezoelectric body in the stacking direction, the pressure chamber into which a liquid to be discharged in response to driving of the piezoelectric body is to be supplied (Furuya, Fig. 3A, pressure chamber 12).  

Claim 20
Furuya discloses a liquid discharge apparatus comprising the liquid discharge head according to claim 1 (Furuya, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0267510 (“Furuya”) in view of U.S. Patent Pub. 2012/0212546 (“Yokoyama”).
Claim 17
Furuya discloses the liquid discharge head according to claim 16.
Furuya does not appear to explicitly disclose wherein the first portion and the second portion are adjoined each other in a curved shape when viewed in the stacking direction.  
	Yokoyama discloses curved shape portions at an edge of an actuator region (Figs. 1B and 3A, paragraph [0071]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Yokoyama, into the device of Furuya, for the purpose of suppressing cracks and defects.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/ERICA S LIN/Primary Examiner, Art Unit 2853